Exhibit 10.5

[g3zh41dfvdqr000001.jpg]

Page 1 of 8

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into by and
between Kevin Waters (“CONSULTANT”) and Accuray Incorporated (“ACCURAY”),
effective as of October 2, 2018 (“Effective Date”).  

W I T N E S S E T H

WHEREAS, CONSULTANT voluntarily resigned from CONSULTANT’s employment with
ACCURAY effective as of October 1, 2018;

WHEREAS, CONSULTANT has training, expertise and prior experience in the
executive management of ACCURAY and its Finance department;

WHEREAS, ACCURAY desires to retain the services of CONSULTANT to provide the
consulting services specified in this Agreement; and

WHEREAS, CONSULTANT desires to provide consulting services for the benefit of
ACCURAY and its related entities using CONSULTANT’s knowledge, skills,
experience and abilities;

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the parties hereto agree as follows:

ARTICLE I - SERVICES TO BE PROVIDED

A.  Nature of Services.  CONSULTANT shall be available to (1) provide advice and
assistance to ACCURAY and its related entities, and specifically to ACCURAY’s
(a) Chief Executive Officer, (b) Interim Chief Financial Officer, (c) Senior
Vice President, Human Resources, (d) Chief Commercial Officer, (e) Interim
General Counsel, and (f) other members of ACCURAY management, with respect to
various questions, initiatives and projects related to the management of the
Finance function and (2) continue to provide services as requested in connection
with ACCURAY’s China joint venture initiative (collectively, “Services”), in
each case on an as needed basis as determined by Accuray, up to a maximum of 80
hours of Services each month during the Term of this Agreement.

B.  Right of Control.  CONSULTANT shall have exclusive control over the means,
manner, methods and processes by which the Services are performed.

C.  Exclusive Services.  CONSULTANT shall use his best efforts to provide, and
to devote CONSULTANT’S undivided attention and effort in providing, the Services
as required by ACCURAY.  To facilitate the foregoing and to ensure compliance
with the obligations in Article IV of this Agreement, CONSULTANT agrees that
CONSULTANT will not accept any employment or engage in any other consulting,
business and/or commercial activities with the following entities: Varian
Medical Systems, Elekta AB, Siemens AG, Mitsubishi Heavy Industries, Brainlab
AG, ViewRay Inc., Best Medical, Rotary Systems, Radiation Stabilization

1

--------------------------------------------------------------------------------

[g3zh41dfvdqr000001.jpg]

Page 2 of 8

 

Solutions, Alliance Oncology, MedyTec, Oncology Systems Limited, Rotary Systems
Incorporated, Cowealth Medical Holding Co., Ltd. or any of their respective
affiliates (the “Prohibited Entities”).  In addition, in the event CONSULTANT
intends to provide services related in any way to radiation oncology, including
radiosurgery or radiation therapy, during the Term of this Agreement to any
entity other than a Prohibited Entity, CONSULTANT shall notify ACCURAY’s Chief
Executive Officer to get approval by ACCURAY and such approval shall not be
unreasonably withheld.  In the event CONSULTANT desires to provide work to any
of the above, then both parties could mutually agree to terminate this agreement
in writing, such agreement not to be unreasonably withheld.

ARTICLE II - COMPENSATION FOR SERVICES

A.  Consulting Consideration.  As sole consideration for CONSULTANT’s
performance of the Services, ACCURAY shall provide CONSULTANT with:

(1)a monthly payment in the amount of Thirty Thousand Dollars ($30,000), payable
within five (5) days of the end of each month during the Term;

(2)continued vesting of CONSULTANT’S outstanding ACCURAY equity awards as
detailed in subsection B below;

(3)continued coverage under ACCURAY’s directors and officers insurance policies
for so long as CONSULTANT remains as an officer or director of ACCURAY or any of
its affiliate entities; and

(4)the ability to keep CONSULTANT’s ACCURAY-issued laptop provided that such
laptop is first provided to the Company to remove any of ACCURAY’s confidential
information, proprietary information, and software licensed to ACCURAY.

B.  Equity. No additional equity will be granted under this Agreement, however,
any currently outstanding equity awards granted by Accuray to CONSULTANT shall
continue to vest in accordance with the terms thereof until the expiration or
earlier termination of the Term.

C.  Reimbursement of Authorized Expenses.  ACCURAY agrees to reimburse
CONSULTANT for all actual out-of-pocket expenses that are necessary for the
performance of CONSULTANT’s Services under this Agreement, provided, however,
that any expenses must be approved in advance in writing by ACCURAY’s Chief
Executive Officer.

D.  Tax Obligations.  CONSULTANT understands and agrees that all compensation to
which CONSULTANT is entitled under the Agreement shall be reported on an IRS
Form 1099, and that CONSULTANT is solely responsible for all income and/or other
tax obligations, if any, including but not limited to all reporting and payment
obligations, if any, which may arise as a consequence of any payment under this
Agreement.

2

--------------------------------------------------------------------------------

[g3zh41dfvdqr000001.jpg]

Page 3 of 8

 

E.  No Benefits.  CONSULTANT understands and agrees that since CONSULTANT is no
longer an employee of ACCURAY, CONSULTANT shall not, except as expressly set
forth in Section A of Article II above, be entitled to participate in ACCURAY
employee benefits plans or receive any benefits provided to employees of
ACCURAY, including, but not limited to participation in retirement savings or
benefit plans, bonus plans and/or stock option plans beyond CONSULTANT’s
participation during CONSULTANT’s employment by ACCURAY; holidays off with pay;
vacation time off with pay; paid leaves of absence of any kind; and insurance
coverage of any kind, specifically including, but not limited to, medical and
dental insurance, workers’ compensation insurance and state disability
insurance, but excluding any insurance coverage CONSULTANT may be entitled to
that extend, pursuant to its terms, through the last day of the month in which
CONSULTANT ceased to be an employee of ACCURAY, which insurance coverage will
terminate as of the last day of such month.

ARTICLE III - TERM AND TERMINATION

A.  Term of Agreement.  This Agreement shall continue in full force and effect
from the Effective Date through December 31, 2018, unless extended at ACCURAY’s
request (the “Term”) or earlier terminated pursuant to subsection B below.

B.  Termination Prior to Expiration of Term.  ACCURAY may terminate this
Agreement for Cause (as defined in the Employment Agreement between the ACCURAY
and CONSULTANT dated January 1, 2018 (the “Executive Employment Agreement”))
before the expiration of the Term hereof without any prior notice.

ARTICLE IV -- PROPRIETARY RIGHTS AND NON-SOLICITATION

A.  No Impediments to Providing Consulting Services.  CONSULTANT represents that
CONSULTANT is not party to any agreement with any individual or business entity,
including any relating to protection of alleged trade secrets or confidential
business information that would prevent CONSULTANT from providing the Services
or that would be violated by the providing of the Services.

B.  Confidential and Proprietary Information.  CONSULTANT acknowledges that the
post-employment terms of the ACCURAY Employee Invention Assignment and
Confidentiality Agreement, the Employment Agreement that existed before this
Agreement and any release agreement that may be entered into between ACCURAY and
CONSULTANT, remain in full force and effect, specifically including the
prohibitions against using or disclosing any of ACCURAY’s trade secrets or
proprietary and/or confidential information learned while employed by ACCURAY
during any subsequent employment.  CONSULTANT also acknowledges that during the
Term, CONSULTANT will have access to and learn additional confidential
information and/or trade secrets regarding the business of ACCURAY and its
related entities, including, but not limited to, radio surgery and radiation
therapy devices, and various other business, financial, technical and employee
information (collectively, “Confidential and Proprietary Information”).  

3

--------------------------------------------------------------------------------

[g3zh41dfvdqr000001.jpg]

Page 4 of 8

 

C.  Restrictions on Use and Disclosure of Confidential and Proprietary
Information.  In addition to the confidential information obligations that
continue from the period of CONSULTANT’s employment with ACCURAY, CONSULTANT
agrees to hold all Confidential and Proprietary Information in trust and in the
strictest of confidence, and to protect the Confidential and Proprietary
Information from disclosure, and to only use such Confidential and Proprietary
Information as required to perform the Services hereunder.  CONSULTANT further
agrees that CONSULTANT will not, directly or indirectly, use, publish,
disseminate or otherwise disclose any Confidential and Proprietary Information
to any third party without the prior written consent of ACCURAY, which may be
withheld in its absolute discretion.  

D.  Return of Property.  CONSULTANT agrees not to remove any property of ACCURAY
or its related entities from their premises without express permission, and to
return all such property, including computer data, written materials provided to
or obtained during the term of this Agreement, customer and supplier address
lists, and any other items of value at the time this Agreement is terminated.

E.  Violations.  CONSULTANT agrees that ACCURAY and its related entities would
be irreparably harmed by any actual or threatened violation of the promises in
this Article IV, and therefore, that, in addition to other remedies, ACCURAY and
its related entities will be entitled to an injunction prohibiting CONSULTANT
from committing any such violations.

F. Non-Solicitation of Employees.  CONSULTANT recognizes the substantial
expenditure of time and effort which ACCURAY devotes to the recruitment, hiring,
orientation, training and retention of its employees.  Accordingly, CONSULTANT
agrees that, for a period beginning on the Effective Date and ending June 30,
2020, CONSULTANT shall not, directly or indirectly, for himself or on behalf of
any other person or entity, solicit, offer employment to, hire or otherwise
retain the services of any employee of ACCURAY that has a title of vice
president or above.  For purposes of the foregoing, “employee of ACCURAY” shall
include any person who was an employee of ACCURAY at any time within
six (6) months prior to the prohibited conduct.  This provision shall survive
any termination of this Agreement and shall be in addition to any
non-solicitation obligations that CONSULTANT may have that survived the
termination of CONSULTANT’s employment relationship with ACCURAY.

ARTICLE V -- MISCELLANEOUS PROVISIONS

A.  Independent Contractor Status.  CONSULTANT understands and agrees that
CONSULTANT is an independent contractor and not an employee of ACCURAY and that
CONSULTANT shall not become an employee of ACCURAY by virtue of the performance
of the services called for under this Agreement.

B.  No Office Space.  CONSULTANT understands and agrees that CONSULTANT will not
be provided with a regular office or access to telephone, clerical support,
facsimile or internet services at ACCURAY.  CONSULTANT shall at CONSULTANT’s own
expense acquire, operate, maintain and repair or replace any office and
equipment and supplies as maybe required for CONSULTANT’s performance of
consulting services under this Agreement.  

4

--------------------------------------------------------------------------------

[g3zh41dfvdqr000001.jpg]

Page 5 of 8

 

C.  Subconsultants and Other Contractors.  CONSULTANT is not authorized to
engage the services of subconsultants, vendors or other contractors on behalf of
ACCURAY or its related entities, unless CONSULTANT has obtained written
authorization from ACCURAY to do so in advance.  To the extent such advance
authorization has been obtained, ACCURAY will pay for the services provided by
such subconsultants, vendors and/or other contractors.

D.  Consultant’s Employees.  To the extent CONSULTANT has any employees as of
the date CONSULTANT signs this Agreement or hires any employees during the Term
of this Agreement, CONSULTANT understands and agrees that all such employees
shall be CONSULTANT’s employees only, and that ACCURAY shall not be an employer
of the employees.  ACCURAY shall have no responsibility for providing and shall
not provide directions, instructions or supervision to any of CONSULTANT’s
employees.  Only CONSULTANT shall provide such directions, instructions and
supervision.  In addition, all decisions with respect to the employment of
CONSULTANT’s employees, if any, shall be made solely and exclusively by
CONSULTANT.  ACCURAY shall have no responsibility for or input into such
decisions.  CONSULTANT hereby agrees to indemnify, defend and hold ACCURAY
harmless from and against any costs, losses, damages, obligations, liabilities
and expenses, including attorneys’ fees, arising from or in connection with any
claim asserted by any of CONSULTANT’s employees against ACCURAY based on the
employees’ employment with CONSULTANT, such as claims for discrimination in
employment, harassment, retaliation, violation of statutory law, and wrongful
termination.

E.  No Purchases.  CONSULTANT shall not purchase materials or supplies for the
accounts of ACCURAY or its related entities, or otherwise hold CONSULTANT out as
being authorized to make purchases for which ACCURAY or its related entities
would be billed directly by the seller of the materials or supplies, unless such
purchase is authorized in writing by ACCURAY in advance.  

F.  Compliance with Governmental Requirements.  CONSULTANT will maintain in
force and/or secure all required licenses, permits, certificates and exemptions
necessary for the performance of CONSULTANT’s services under this Agreement, and
at all times shall comply with all applicable federal, state and local laws,
regulations and orders.

G.  Indemnification.  CONSULTANT shall indemnify and hold ACCURAY and its
related entities, and the directors, officers, agents, representatives and
employees of all such entities, harmless from and against any and all
liabilities, losses, damages, costs, expenses, causes of action, claims, suits,
legal proceedings and similar matters, including without limitation reasonable
attorneys’ fees, resulting from or arising out of the failure of CONSULTANT or
any of CONSULTANT’s employees to comply with and perform fully the obligations
hereunder, or resulting from any act or omission on the part of CONSULTANT,
provided however that the indemnification shall not apply to any good faith
action on the part of the CONSULTANT that is within the scope of this
Agreement.  If any cause of action, claim, suit or other legal proceeding is
brought against CONSULTANT in connection with any services rendered under this
Agreement, CONSULTANT shall promptly notify ACCURAY upon learning of any such
proceeding.

5

--------------------------------------------------------------------------------

[g3zh41dfvdqr000001.jpg]

Page 6 of 8

 

ACCURAY shall indemnify and hold CONSULTANT and CONSULTANT’s agents, employees,
representatives and heirs, harmless from and against any and all liabilities,
losses, damages, costs, expenses, causes of action, claims, suits, legal
proceedings and similar matters, including without limitation reasonable
attorneys’ fees, resulting from or arising out of the performance of any act
specifically requested or authorized by ACCURAY in connection with this
Agreement.  This promise does not apply to any actions arising out of or in
connection with CONSULTANT’s operation of any motor vehicle.  If any cause of
action, claim, suit or other legal proceeding is brought against ACCURAY in
connection with any services provided by CONSULTANT under this Agreement,
ACCURAY shall promptly notify CONSULTANT upon learning of any such proceeding.

H.  Notices.  Any and all notices and other communications hereunder shall have
been deemed to have been duly given when delivered personally or by e-mail
during normal business hours, or 24 hours after being emailed outside of normal
business hours or mailed, certified or registered mail, return receipt
requested, postage prepaid, in the English language, to the addresses set forth
below the signatures of the parties hereto or to such other address as either of
the parties hereto may from time-to-time designate to the other party in
writing.

I.  Waiver.  No purported waiver by either party hereto of any provision of this
Agreement or of any breach thereof shall be deemed a waiver of such provision or
breach unless such waiver is in writing signed by the party making such
waiver.  No such waiver shall be deemed to be a subsequent waiver of such
provision or waiver of any subsequent breach of the same or any other provision
hereof.

J.  Severability.  The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

K.  Arbitration.  This Agreement shall in all respects be interpreted and
governed by and under the laws of the State of California.  Any dispute between
the parties hereto, including any dispute regarding any aspect of this Agreement
or any act which allegedly has or would violate any provision of this Agreement
or any law (hereinafter “Arbitrable Dispute”), will be submitted to arbitration
through Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in San Jose,
California, unless the parties agree to another location, using the JAMS
Commercial Arbitration Rules (“JAMS Rules”). The arbitrator shall be an
experienced arbitrator licensed to practice law in California and selected in
accordance with the JAMS Rules, unless the parties agree to another
arbitrator.  Arbitration shall be the exclusive remedy for any such Arbitrable
Dispute.  The decision of the arbitrator shall be final, conclusive and binding
upon the parties.  Should any party to this Agreement pursue any Arbitrable
Dispute by any method other than said arbitration, the responding party shall be
entitled to recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.  This section shall not
restrict the right of ACCURAY to go to court seeking injunctive relief for a
violation of Article IV of this Agreement, pending the outcome of an arbitration
proceeding.  

6

--------------------------------------------------------------------------------

[g3zh41dfvdqr000001.jpg]

Page 7 of 8

 

L. Sole and Entire Agreement.  This Agreement sets forth the entire agreement
between the parties hereto pertaining to the subject matter hereof, and fully
supersedes any and all prior agreements or understandings between the parties
hereto, whether written or oral, pertaining to the subject matter hereof.  No
change in, modification of, or addition, amendment or supplement to this
Agreement shall be valid unless set forth in writing and signed and dated by
each of the parties hereto subsequent to the execution of this Agreement.

[REMAINDER OF PAGE INTENIONALLY LEFT BLANK]




7

--------------------------------------------------------------------------------

[g3zh41dfvdqr000001.jpg]

Page 8 of 8

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date set forth above.

 

/s/ Kevin Waters

 

ACCURAY INCORPORATED

Kevin Waters

 

 

 

 

 

 

 

 

 

 

 

Date:

 

August 14, 2018

 

By:

 

/s/ Joshua H. Levine

 

 

 

 

Name:

 

Joshua H. Levine

Address:

 

Title:

 

President and Chief Executive Officer

Most recent on file with the Company

 

Date:

 

August 14, 2018

 

 

 

 

 

 

 

 

 

 

 

Address:

 

1310 Chesapeake Terrace

Sunnyvale, CA 94089

 

8